Citation Nr: 0805234	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-40 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970 and from May 1977 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant had active duty service from October 1968 to 
August 1970 and from May 1977 to February 1984.  His report 
of separation, Form DD 214, notes that he was discharged 
under other than honorable conditions for the period of 
October 1968 to August 1970.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  The 
claims on appeal are for service connection; however, to 
date, VA has not made a formal finding to determine the 
effects of the other than honorable discharge on the 
veteran's claim for benefits.  Such a finding must be made 
before the Board can decide whether the veteran is entitled 
to compensation benefits based on any disability incurred 
during his first period of service.  

The Board finds that an examination is necessary in this case 
for the claim for service connection for a low back 
disability.  Service medical records show that the veteran 
complained of low back pain during his second period of 
service.  He was treated for muscle sprain of the lower back 
in December 1978.  In January 1979, the veteran was again 
treated for complaints of low back pain.  Post-service VA 
medical treatment records show that the veteran was diagnosed 
as having chronic lower back pain and degenerative changes of 
the lumbar spine in 2003.  Of significance, in the October 
2003 treatment record, the veteran's lower back pain was 
stated as secondary to trauma since 1997.  The veteran should 
be scheduled for a VA examination to obtain a medical 
opinion, as such opinion is necessary to make a decision on 
this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c) (2007).  

In addition, the veteran stated in correspondence of record 
received in December 2004 that he was treated for his lower 
back condition by CMI in Chino, California, from March 2003 
to "present" and CCI in Tehachapi, California, from June 
1999 to April 2001.  These records should be obtained on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide any 
pertinent information in his possession, 
including service medical records and 
service personnel records or other 
documents describing the circumstances of 
his discharge from service in August 
1970. 

2.  Review the record and make a formal 
finding regarding the effect of the other 
than honorable discharge on the veteran's 
claims for benefits.  

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
CMI in Chino, California, beginning from 
March 2003 and from CCI in Tehachapi, 
California, from June 1999 to April 2001.

4.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the current nature and likely 
etiology of the claimed back disability.  
The claims folder must be made available 
to and reviewed by the doctor in 
conjunction with completion of the 
examination report.  Any indicated 
studies should be performed.

Based on the examination and review of 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any current low back disorder had its 
onset during active service, or is 
related to any in-service disease or 
injury.  

In providing this opinion, the examiner 
should discuss the significance, if any, 
of the veteran's post-service low back 
injury in 1997.

The examiner should provide a rationale 
for the opinion.

5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



